Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The limitation of a piston that reciprocates between movement in a first direction which moves a first movable member in a first direction which reduces a volume in a first air chamber and advances inflation gas to a first balloon inflation nozzle while also moving a second movable member to increase the volume of a second air chamber, and a second direction which moves a second movable member to reduce a volume in a second air chamber and advances inflation gas to a second balloon inflation nozzle while also moving a first movable member to increase the volume of a first air chamber, in the context of the claims and in the presence of the other limitations, is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
For example, US PGPub 6,408,902 discloses an apparatus for inflation two balloons to approximately the same volume including first and second balloon inflation nozzles (3), but doesn’t disclose a piston.
US Patent 6,488,557 discloses a balloon inflation apparatus which inflates multiple balloons simultaneously including multiple balloon inflation nozzles (26), but doesn’t disclose a piston which functions as claimed.
US Patent 8,641,387 discloses a balloon inflation device comprising a piston which is double acting (shown in Figure 9), but doesn’t disclose first and second movable members, or first and second balloon inflation nozzles.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753